The record in this cause discloses that petitions signed by a number of persons stating they were citizens and legal voters of the city of Sayre, Okla., requesting that a franchise be granted A.L. Terry, his successor and assigns, to install in the city of Sayre, Okla., a gas distributing system to furnish gas to the citizens, were presented to the mayor thereof. A protest was filed to the sufficiency of the petitions as to form and number of legal signers. The mayor denied the protest and the protestant appealed to this court. A motion to dismiss the appeal has been denied, and the cause was set for hearing in this court on March 31, 1933, in accordance with the laws of this state providing for a hearing on such petitions in the Supreme Court. On the date set for such hearing, counsel for protestant appeared and presented in open court a letter to him from counsel for defendants in error agreeing that an order be entered by this court remanding the petitions and other papers to the city clerk for further action. The remand is requested for the reason the petitioners, city clerk, and mayor have not proceeded in accordance with the rules of law declared by this court in the case of Doyle Jurney v. George Harlow,157 Okla. 54, 10 P.2d 271.
We have examined the record in this case and find that the proceedings relative to the preparation, filing, and consideration of the initiative petitions were not in harmony with the holdings of this court in such matters. We adhere to the rule announced in Jurney v. Harlow, supra, and grant the request to remand. All initiative petitions, papers, stipulations, and documents relating to such petitions transferred into this court on notice of appeal are hereby ordered returned by the clerk of this court to the city clerk of Sayre, Okla., that he may determine the sufficiency thereof, and for such other and further proceedings as may be consistent with the rules of law heretofore declared by this court in such cases.
RILEY, C. J., and ANDREWS, McNEILL, OSBORN, BAYLESS, and WELCH, JJ., concur. CULLISON, V. C. J., and BUSBY, J., absent.